Citation Nr: 1131220	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating for the Veteran's service-connected skin rash.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to July 30, 2010, and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to September 1981, and from March 2003 to May 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  On June 24, 2010 - prior to the promulgation of a decision in the appeal - the Veteran stated that he wished to withdraw his appeal for a compensable initial rating for a skin rash.

2.  Over the course of the entire appeals period, the Veteran's PTSD symptoms have resulted in occupational and social impairment with reduced reliability and productivity, but not in occupational and social impairment with deficiencies in most areas.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with regard to the issue of entitlement to a compensable rating for a skin rash have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a 50 percent rating for the Veteran's PTSD over the course of the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.125, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Initial Rating for a Skin Rash 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On June 24, 2010, prior to the certification of the Veteran's appeal, the Veteran notified the RO that he wished to withdraw his claim for a compensable initial rating for a skin rash.  There thus remains no allegations of error of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.

II.  Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the Veteran's rating is already staged, the Board shall review the propriety of the effective dates and ratings assigned by the RO.  

A review of the history of the Veteran's claim is instructive.  The Veteran first sought service connection for PTSD in an August 2004 claim.  The RO granted his claim in a November 2004 rating decision, assigning a 10 percent disability rating.  

The Veteran filed the claim at issue here in September 2005.  The RO issued a rating decision denying an increased rating in July 2006.  The Veteran thereafter filed a timely Notice of Disagreement.  The RO issued a Statement of the Case in January 2008, and the Veteran filed a timely Substantive Appeal.  The RO increased the Veteran's rating to 30 percent in a December 2010 rating decision.  The Veteran then testified before the undersigned Board member in April 2011.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code (DC) 9411.  Under the General Rating Formula, a 10 percent rating is assigned with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran contends that his PTSD symptoms warrant a rating in excess of the 10 and 30 percent that have been assigned.  For the reasons that follow, the Board determines that a 50 percent rating over the course of the entire appeals period most closely approximates the Veteran's symptoms.  

Again, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

Here, both the medical and lay evidence show that the Veteran suffers from many of these symptoms.  VA mental health notes from summer and fall 2008 show that the Veteran was irritable and depressed.  He reported isolating himself from his family and friends, and relayed one incident where he was startled by his grandson and ended up shaking the child.  A July 2010 VA examination similarly noted that the Veteran was depressed and irritable.  The examiner reported that the Veteran suffered from frequent and chronic moderate PTSD symptoms.  In March 2011, the Veteran reported that his job was stressful and that dealing with people was aggravating.  

The Veteran has also described his suffering from these symptoms.  In an October 2009 statement, the Veteran described himself as aggressive and moody.  He stated that he suffered from sleeping difficulty and anxiety attacks.  He also stated that he isolated himself from others and often felt detached.  With regard to his occupation, the Veteran stated that he works by himself and with one coworker (who also happens to be a veteran), and that his job performance had declined.  In his April 2011 hearing, the Veteran reiterated many of these points, noting that he likes his current job because it "takes [him] away from everyone else."  The Veteran stated that he had difficulty adapting to stressful situations and that he isolated himself from others.  He also described suffering from outbursts of anger and from anxiety.  

These above described symptoms result in the occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating.  Indeed, such was the conclusion of the examiner from the Veteran's July 2010 VA examination, who wrote that the Veteran's "avoidance behaviors, irritability, hypervigilance, and alienation reduced [his] reliability and productivity."  Further, the Veteran's depressed mood and aggression have led him to isolate himself from his friends and family and to work in a job where he is sequestered with only one other coworker.  He further stated that his moodiness and anxiety have led to a decrease in work performance.  

The Veteran's GAF score from his July 2010 VA examination also supports a 50 percent rating.  In that examination, the examiner assigned a GAF score of 55.  As noted above, a GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  These symptoms are consistent with those described by the evidence in this case and by the criteria for the 50 percent rating.  

Further, as the Board finds that the Veteran's symptoms warrant this increased rating over the entire appeals period, staged ratings are no longer at issue.  

That being said, it is also clear that the Veteran's PTSD does not warrant a 70 percent rating.  A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

Here, neither the medical nor the lay evidence shows that the Veteran suffers from these symptoms or their equivalent.  The Veteran has never been found to suffer from suicidal ideation or obsessional rituals.  His speech has consistently been described as clear, and he does not have near-continuous panic or depression.  Though the Veteran complains of aggression and irritability, the examiner from his July 2010 VA examination described his impulse control as good.  He does not suffer from spatial disorientation, nor does he neglect his personal appearance.  He is able to adapt to stressful situations, as he continues to work at the same employer where he has worked for a number of years.  Finally, the Veteran has described having a good relationship with his wife, children, and friends.  

There is also no evidence that the symptoms that the Veteran does suffer from result in occupational and social impairment with deficiencies in most areas.  Again, in his July 2010 VA examination, the examiner stated that the Veteran's PTSD symptomatology did not result in this level of occupational and social impairment.  The Veteran has also stated that he remains employed (in his hearing, the Veteran stated that his employer is aware of his condition and that his supervisor is understanding of his situation) and married with good relationships with his family.  The Veteran's GAF score is also higher than that which would warrant a 70 percent rating.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence in the claims file shows that the Veteran's PTSD symptoms include irritability, aggressiveness, and depression; each of which is contemplated under the applicable rating criteria for PTSD.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's PTSD symptoms are productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.  Accordingly, the Board concludes that the criteria for a 50 percent rating over the course of the entire appeals period for the Veteran's PTSD have been met.  The criteria for a 50 percent rating for the Veteran's PTSD over the course of the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.125, 4.130, Diagnostic Code 9411.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

First, with respect to the Veteran's claim for a compensable initial rating for his skin rash, the VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed, and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As the Veteran has voluntarily withdrawn his claim, it is dismissed as a matter of law, and no discussion of the duties to notify and assist is warranted.

Next, with respect to the Veteran's claim for an increased rating for PTSD, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2005 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A subsequent September 2008 letter provided the Veteran with specific information regarding the rating criteria for PTSD, and his case was later readjudicated.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment records.  Neither the Veteran nor his representative has highlighted any further or missing records that remain outstanding.  

The Veteran was afforded two VA compensation and pension examinations, one in June 2006 and one in July 2010.  In the Veteran's April 2011 hearing, the Veteran's representative criticized his earlier June 2006 VA examination as being inaccurate.  

Pursuant to VA regulations, if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Further, "a medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, despite the concerns of the Veteran's representative, the July 2006 VA examination is adequate for rating purposes.  The examiner reviewed the Veteran's claims file and medical records before examining the Veteran.  Though his conclusions were difference than what either the Veteran or his representative believe was warranted, the examiner nonetheless provided sufficient detail to allow the Board to make a fully informed decision.  Accordingly, the Board finds this examination to be adequate.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  










CONTINUE ON THE NEXT PAGE

ORDER

The appeal of the claim of entitlement to a compensable initial rating for a skin rash is dismissed.

A 50 percent rating (but not higher) for the Veteran's PTSD is granted for the entire appeals period, subject to regulations applicable to the payment of monetary benefits.





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


